GILBERT, Circuit Judge.
The motion to dismiss the appeal must be sustained. The appeal is taken from a decree of the District Court for the District of Alaska, and particularly from that part thereof which grants a divorce and separation to the appellee, and awards him the care and custody of one of the minor children of the parties. Section 504 of Carter’s Alaska Code, pt. 4, provides for appeals to this court from the District Court of Alaska in civil causes only in cases where the amount involved, or the .value of the subject-matter, exceeds $500. There is no statutory provision for appeal in cases where the value of the subject-matter of the controversy cannot be measured in money, and this court is given no power to review the judgment of the District Court of Alaska in decreeing or denying divorce, or in awarding the custody of their minor children to one or the other of the divorced parties. Simms v. Simms, 175 U.S. 162, 20 S.Ct. 58, 44 L.Ed. 115.